DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Usha Menon on 2/17/2021.

The application has been amended as follows: 
Claim 1, line 9 before the phrase “first corresponding fluid” insert ---“a”---
Claim 1, line 11 before the phrase “second corresponding fluid” insert ---“a”---
Claim 1, line 12 before the phrase “two or more sets” delete ---“each of the”---
Claim 1, line 13 after the phrase “main gear around” insert ---“a”---
Claim 3, line 4 before the phrase “convex side” insert ---“a”---
Claim 5
Claim 6, line 2 before the phrase “each of the two” delete ---“two or more sets of gears,”---
Claim 18, line 2 before the phrase “least one sea wave” insert ---“at”---
Claim 23, line 4 before the phrase “convex side” insert ---“a”---
Claim 27, line 2 after the phrase “spinner unit and a” replace ---“set” with “plurality”---
Claim 27, line 3 after the phrase “main gear around” insert ---“a”---
Claim 29, line 1 before the phrase “wherein a lowermost” insert ---“wherein the system further comprises two or more housings,”---
Claim 30, line 2 before the phrase “housing for free” replace ---“the” with “a”---
Claim 34, line 2 before the phrase “least one sea wave” insert ---“at”---
Allowable Subject Matter
Claims 1, 3-6, 8, 9, and 12-35 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a multimodal renewable energy generation system for generating electric power from more than one renewable energy sources as recited by independent claim 1, comprising:
two or more spinner units configured on a vertical pillar, each of the two or more spinner units configured for rotation under influence of a stream of one of at least two corresponding fluids; and 
a set of electric power generators operatively coupled to each of the two or more spinner units to generate electric power when the corresponding spinner unit rotates; 
wherein at least one of the two or more spinner units is configured close to a base portion of the pillar, and a first corresponding fluid is water; and
wherein the remaining of the two or more spinner units are configured with an upper portion of the pillar, and a second corresponding fluid is air,
wherein two or more sets of gears comprises a main gear coupled to a corresponding spinner unit and a plurality of pinion gears in engagement with the main gear around a periphery of the main gear,
wherein each of the plurality of pinion gears is mounted on a housing for free rotation, and coupled to an electric power generator of the corresponding set of electric power generators, and 
wherein each of the plurality of pinion gears is coupled to a rotor of the corresponding electric power generator with a corresponding stator of the electric power generator being fixed to the housing.

With respect to claim 21 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a multimodal renewable energy generation system for generating electric power from more than one renewable energy sources as recited by independent claim 21, comprising:
two or more spinner units configured on a vertical pillar, each of the two or more spinner units configured for rotation under influence of a stream of at least two corresponding fluids; and 
a set of electric power generators operatively coupled to each of the two or more spinner units to generate electric power when the corresponding spinner unit rotates; 
wherein at least one of the two or more spinner units is configured close to a base portion of the pillar, and a first corresponding fluid is water, 
wherein the remaining of the two or more spinner units are configured with an upper portion of the pillar, and a second corresponding fluid is air, 
wherein the system comprises a plurality of pillars located adjacent to each other to form an array of pillars, 
wherein at least one of the plurality of pillars is located on a sea shore to tap the renewable energy from waves of sea water, and 
wherein the system comprises at least one sea wave governor chamber for directing water from sea waves to the corresponding spinner unit located near the base portion of the at least one pillar to facilitate a smoother and substantially continuous water flow, and 
wherein the at least one sea wave governor chamber comprises an outlet door, the outlet door comprising a plurality of vertically oriented slits with progressively reducing slope to direct water from sea waves to a desired location on the spinner unit such that the blades are turned in only one direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./Primary Examiner, Art Unit 2832